NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the Federal Circu1't
HARVELLA JONES,
Claiman,t-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, _
Respondent-Appellee.
2011-7083 `
Appea1 from the United States Court of Appea1S for
Veterans Claims in case no. 09-0106, Judge A1an G.
Lance, Sr.
ON MOTION
ORDER
Upon consideration of the Secretary’s motion for a 14-
day extension of time, until May 19, 2011, to file his
informal brief,
IT IS ORDERED THATZ
The motion is granted

JONES V. DVA
2
FOR THE COURT
nwf 0 9  fsi J an Horbaly
- Date Jan Horba1y
ccc Harve11a J ones
Jac0b A. Schunk, ESq.
C1erk
52 1 FiLED
U.S. COUR'T 0F APPEALS FOR
THE FEDERAL C|RCUlT
HAY 99 2011
JAN |'l0RBAl.Y
CLEH(